Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-12 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 11/01/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/01/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 3 is objected to because of the following informalities: undefined acronym. The acronym "RRC" has not been defined in the claim. The first instance of this acronym should read "radio resource control (RRC)".  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2020/0077434 (hereinafter “Kim”), and in view of Chen et al. US Pub 2018/0279275 (hereinafter “Chen”). 
Regarding claim 1
Kim discloses a method for a first wireless device (i.e. “user equipment (UE) 3020” in Fig. 30) in a wireless communication system, the method comprising:
performing sidelink transmission with a second wireless device (i.e. “eNB 3010” in Fig. 30) based on a sidelink configured grant (“a method for performing a sidelink transmission in a wireless communication system, the method performed by a user equipment (UE) includes receiving, from a base station, a sidelink grant to be used for scheduling of the sidelink transmission, wherein the sidelink grant includes control information indicating an offset of a specific subframe associated with the sidelink grant” [Abstract]); and
autonomously selecting sidelink resources among a pool of resources (“For UEs within coverage, when the UE uses the UE autonomous resource selection, the eNB may provide a mapping between the zone(s) and the V2X sidelink transmission resource pools of SIB 21.” [0465] and furthermore “If the UE authorized for the V2X sidelink communication is in coverage for the V2X sidelink communication, it may use the scheduled resource allocation or the UE autonomous resource selection according to an eNB configuration.” [0477]).
Kim does not specifically teach deactivating the sidelink configured grant.
Chen discloses deactivating (i.e. release sidelink) the sidelink configured grant (“initiate transmission of the sidelinkUEInformation message to indicate it no longer requires V2X sidelink communication transmission resources in accordance with 5.10.2.3; 5.10.2.3 Actions related to transmission of sidelinkUEInformation message The UE shall set the contents of the sidelinkUEInformation message as follows: 1&gt; if the UE initiates the procedure to indicate it is (no more) interested to receive sidelink communication or discovery or receive V2X sidelink communication or to request (configuration/release) of sidelink communication or V2X sidelink communication or sidelink discovery transmission resources (i.e. UE includes all concerned information, irrespective of what triggered the procedure)” page 13 right side, lines 30-43).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for performing a sidelink transmission in a wireless communication system to include Chen’s method for exchanging sidelink service messages between user equipment and eNB in order to facilitate reporting assistance information for sidelink service in wireless communications systems (Chen [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chen’s method for exchanging sidelink service messages between user equipment and eNB into Kim’s method for performing a sidelink transmission in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Kim, as modified by Chen, previously discloses the method of claim 1, 
Chen further discloses wherein the sidelink configured grant is deactivated based on initiation of a radio resource control (RRC) connection re-establishment procedure (“A UE capable of sidelink communication or V2X sidelink communication or sidelink discovery that is in RRC_CONNECTED may initiate the procedure to indicate it is (interested in) receiving sidelink communication or V2X sidelink communication or sidelink discovery in several cases including upon successful connection establishment, upon change of interest, upon change to a PCell broadcasting SystemInformationBlockType18 or SystemInformationBlockType19 or SystemInformationBlockType21 including sl-V2X-ConfigCommon… initiate transmission of the sidelinkUEInformation message to indicate it is no longer interested in sidelink communication reception in accordance with 5.10.2.3” [0266, page 10-11]).

Regarding claim 3
Kim, as modified by Chen, previously discloses the method of claim 1, 
Chen further discloses wherein the sidelink configured grant is deactivated upon initiation of an RRC connection re-establishment procedure (“A UE capable of sidelink communication or V2X sidelink communication or sidelink discovery that is in RRC_CONNECTED may initiate the procedure to indicate it is (interested in) receiving sidelink communication or V2X sidelink communication or sidelink discovery in several cases including upon successful connection establishment, upon change of interest, upon change to a PCell broadcasting SystemInformationBlockType18 or SystemInformationBlockType19 or SystemInformationBlockType21 including sl-V2X-ConfigCommon… initiate transmission of the sidelinkUEInformation message to indicate it is no longer interested in sidelink communication reception in accordance with 5.10.2.3” [0266, page 10-11]).

Regarding claim 5
Kim, as modified by Chen, previously discloses the method of claim 1, 
Chen further discloses wherein the sidelink configured grant is deactivated upon leaving a connected state (“if the UE did not transmit a sidelinkUEInformation message since last entering RRC_CONNECTED state;… initiate transmission of the sidelinkUEInformation message to indicate it no longer requires V2X sidelink communication transmission resources in accordance with 5.10.2.3; 5.10.2.3 Actions related to transmission of sidelinkUEInformation message The UE shall set the contents of the sidelinkUEInformation message as follows: 1&gt; if the UE initiates the procedure to indicate it is (no more) interested to receive sidelink communication or discovery or receive V2X sidelink communication or to request (configuration/release) of sidelink communication or V2X sidelink communication or sidelink discovery transmission resources (i.e. UE includes all concerned information, irrespective of what triggered the procedure)” Page 13 right side, lines 12-43).

Regarding claim 7
Kim, as modified by Chen, previously discloses the method of claim 1, 
Chen further discloses further comprising transmitting information related to a deactivation of the sidelink configured grant to the second wireless device (“the term "sidelink information message" (e.g., sidelinkUEInformation in 3GPP TS 36.331 v14.1.0) can mean a message used to notify the gNB (e.g., BS device 100) that the first mobile device is interested in sidelink service(s) and/or a message used to request/release resource assignment of sidelink transmission.  The sidelink service can be sidelink communication transmission, sidelink communication reception, sidelink discovery transmission, sidelink discovery reception, or etc. A mobile device could have more than one sidelink service at a time.  The sidelink transmission can be sidelink discovery transmission, sidelink communication transmission, etc.” [0300]).

Regarding claim 8
Kim, as modified by Chen, previously discloses the method of claim 1, 
Kim further discloses wherein the sidelink configured grant is configured by a network (“a method for performing a sidelink transmission in a wireless communication system, the method performed by a user equipment (UE) includes receiving, from a base station, a sidelink grant to be used for scheduling of the sidelink transmission, wherein the sidelink grant includes control information indicating an offset of a specific subframe associated with the sidelink grant” [Abstract]).

Regarding claim 9
Kim, as modified by Chen, previously discloses the method of claim 1, 
Kim further discloses wherein the sidelink configured grant is configured by the first wireless device (“The UE itself selects a resource from a resource pool, and performs transmission format selection for transmitting sidelink control information and data” [0457] and furthermore “The RRC_CONNECTED UE may transmit a Sidelink UE Information message to a serving cell if it is interested in transmitting a V2X communication to request a sidelink resource.” [0479]).

Regarding claim 10
Kim, as modified by Chen, previously discloses the method of claim 1, 
Kim further discloses wherein the sidelink configured grant is related to a group (i.e. resource pool) including the second wireless device (“In FIG. 19, a UE means the UE of a user, and corresponding network equipment may also be taken into consideration to be a kind of UE if the network equipment, such as an eNB, transmits/receives a signal according to a communication method with the UE.  Hereinafter, a UE1 may operate to select a resource unit corresponding to specific resources within a resource pool that means a set of a series of resources and to transmit a D2D signal using the corresponding resource unit.  A UE2, that is, a reception UE for the UE1, receives a configuration for the resource pool in which the UE1 may send a signal, and detects the signal of the UE1 within the corresponding pool.  In this case, an eNB may notify the UE1 of the resource pool if the UE 1 is located within the connection range of the eNB.  If the UE1 is out of the connection range of the eNB, another UE may notify the UE1 of the resource pool or the resource pool may be previously determined to be predetermined resources.  In general, the resource pool may include a plurality of resource units, and each UE may select one or a plurality of resource units and use it for its own D2D signal transmission.” [0390]; Fig. 19).

Regarding claim 11
Kim, as modified by Chen, previously discloses the method of claim 1, 
Kim further discloses wherein the first wireless device (i.e. UE) is in communication with at least one of a mobile device (“mobile station (MS), a mobile subscriber station (MSS), an advanced mobile station (AMS)” [0051]), a network (“In FIG. 19, a UE means the UE of a user, and corresponding network equipment may also be taken into consideration to be a kind of UE if the network equipment, such as an eNB, transmits/receives a signal according to a communication method with the UE.” [0390]), and/or autonomous vehicles other than the first wireless device (“V2X sidelink communication includes communication between a vehicle and all entities, such as vehicle-to-vehicle (V2V) referring to communication between vehicles, vehicle to infrastructure (V2I) referring communication between a vehicle and an eNB or a road side unit (RSU), and vehicle-to-pedestrian (V2P) referring to communication between a vehicle and UEs owned by persons (pedestrian, bicycler, vehicle driver or passenger).” [0419]).

Regarding claim 12
Kim discloses a first wireless device (i.e. “user equipment (UE) 3020” in Fig. 30) in a wireless communication system, the first wireless device comprising: 
a memory (“memory 3022” in Fig. 30; [0620]); 
a transceiver (“communication module 3023” in Fig. 30; [0620]); and
a processor (“processor 3021” in Fig. 30; [0620]), coupled to the memory and the transceiver, wherein the first wireless device is configured to:
perform sidelink transmission with a second wireless device based on a sidelink configured grant (as afore-mentioned in claim 1 discussion);
deactivate the sidelink configured grant (as afore-mentioned in claim 1 discussion); and
autonomously select sidelink resources among a pool of resources (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 12 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chen, and further in view of Lu et al. US Pub 2019/0191442 (hereinafter “Lu”). 
Regarding claim 4
Kim, as modified by Chen, previously discloses the method of claim 1, 
Kim discloses radio link failure (RLF” [0473]) but Kim and Chen do not specifically teach wherein the sidelink configured grant is deactivated upon detection of a radio link failure.
In an analogous art, Lu discloses wherein the sidelink configured grant is deactivated upon detection of a radio link failure (“The ProSe protocol also defines techniques to minimize the impact of radio link failures (RLF).  During RLF, the wireless device may temporarily lose connection towards the cell to which it is connected.  This may be particularly detrimental if the wireless device has been configured with sidelink mode-1 operations, since the wireless device during RLF cannot receive new sidelink grants from the eNB.  Therefore, for the whole duration of an A3 event as defined in TS 36.311, the wireless device may not be able to use the sidelink.” [0017]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for performing a sidelink transmission in a wireless communication system, as modified by Chen, to include Lu’s method for resource sensing for sidelink operation in order to facilitate sidelink service in wireless communications systems (Lu [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lu’s method for resource sensing for sidelink operation into Kim’s method for performing a sidelink transmission in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Kim, as modified by Chen, previously discloses the method of claim 1, 
Kim and Chen do not specifically teach wherein the sidelink resources are autonomously selected upon deactivating the sidelink configured grant.
In an analogous art, Lu discloses wherein the sidelink resources are autonomously selected (e.g. switching resource pools due to pre-determined criteria) upon deactivating the sidelink configured grant (“Still other examples of events may include one or more out-of-sync indications detected by the wireless device, detection of RLF, reception at the wireless device of signalling associated with a handover command, an event that triggers the change of transmitting pool from pool A to pool B such as, for example, where pool B has better RSRP than pool A or pool A is less congested than pool B, the detection of out-of-coverage, and UE location.  For example, an event may be triggered where a wireless device moves from a geographical area or zone associated with pool A to another geographical area or zone associated with pool B. In this case, the sensing of resources of pool B may be initiated when the wireless device is located less than a certain configurable distance apart from the border or from the centre of the geographical area or zone associated with pool B.” [0061]; [0132]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for performing a sidelink transmission in a wireless communication system, as modified by Chen, to include Lu’s method for resource sensing for sidelink operation in order to facilitate sidelink service in wireless communications systems (Lu [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lu’s method for resource sensing for sidelink operation into Kim’s method for performing a sidelink transmission in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466